Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coupling device at each end of the accessory retaining lanyard, the outer sleeve configured such that the mask retaining lanyard portion is coupled distally to the accessory retaining lanyard by the outer sleeve, the mask retaining lanyard portion being coupled distally to the accessory retaining lanyard by a pattern of filament repeatedly 10passing at least partially through the accessory retaining lanyard and the mask retaining lanyard portion, and at least one malleable coupling member passing through each of the accessory retaining lanyard and the mask retaining 15lanyard portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 12-15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claims 2 and 12  
Although the specification generally states that there may be a coupling device at each end of the accessory retaining lanyard configured such that the ends may be selectively connected, there is no detail provided as to what this coupling device may be, how it interacts with the other parts, where the ends might be located, or other details, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claims 3 and 13  
Although the specification generally states that the device may include an outer sleeve configured such that the mask retaining lanyard portion is coupled distally to the accessory retaining lanyard by the outer sleeve, there is no detail provided as to how this sleeve operates, how it couples the mask retaining lanyard portion, or other details necessary to demonstrate possession of the claimed invention, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claims 4 and 14  
Although the specification generally states that the mask retaining lanyard portion is coupled distally to the accessory retaining lanyard by a pattern of filament repeatedly 10passing at least partially through the accessory retaining lanyard and the mask retaining lanyard portion, there is no detail provided as to what sort of filament is used, how it serves to connect the parts, what sort of pattern is to be used (or if the pattern used matters), or other details necessary to demonstrate possession of the claimed invention, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claims 5 and 15  
Although the specification generally states that the device may include at least one malleable coupling member passing through each of the accessory retaining lanyard and the mask retaining 15lanyard portion, there is no detail provided as to what sort of malleable material is used, how the coupling member is shaped, how it serves to connect the parts, or other details necessary to demonstrate possession of the claimed invention, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 20  
Claim limitation “means for releasably coupling a facemask to the accessory retaining lanyard” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the specification provides such a varied number of means (e.g. hook and loop fastener, magnets, clips, snaps) that it is unclear what the scope of all equivalents to such means would be if they do not include all structures capable of releasably coupling a facemask.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
	
The scope of the phrase “means for releasably coupling a facemask to the accessory retaining lanyard”, noting that the specification provides many varied fastening options, and it is unclear whether this phrase encompasses any fastening means that could releasably couple a facemask, or it should be limited to only the listed fasteners and particular equivalents thereto (which scope would also be unclear as to how broadly the equivalents should be construed given how varied the fastener options listed are).
	The remainder of this office action is based on the invention as best understood by Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 6-7, 9-12, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #3,602,409 to Kerns (Kerns). Kerns discloses:
With Respect to Claim 1 
A mask retaining lanyard device, comprising: an accessory retaining lanyard (20 in combination with 42 or 44); 5an accessory retaining module (60, 62, 64-65 on the end of 42/44) coupled to the accessory retaining lanyard and configured to releasably couple to an accessory object (capable of this use, which is also the intended use, see camera 38, FIG. 1); and, a mask retaining lanyard portion (40) coupled distally to the accessory retaining lanyard and configured to releasably couple to a facemask (inasmuch as it is capable oft this use), wherein the mask retaining lanyard portion comprises: 10a first mask retaining arm (40 or 40 in combination with 26/28); and a second mask retaining arm (the other 40 or the other 40 in combination with the other of 26/28); wherein a proximal end of each of the first mask retaining arm and the second mask retaining arm is fixedly attached to the accessory retaining lanyard (fixed via snap hook attachment to 26/28; alternately 26/28 is fixedly attached by being embedded in the lanyard/strap), and a distal end of each of the first mask retaining arm and the second mask retaining arm is provided with a 15corresponding distal coupling module (noting hooks at the ends) configured to releasably couple to the facemask, such that, when the facemask is coupled to the distal coupling modules, the facemask may be selectively operated at least between: a deployed mode over a face of a wearer, and a stowage mode wherein the first mask retaining arm and the second mask 20retaining arm retains the facemask below the face of the wearer and cranially to the accessory retaining module (inasmuch as the structure is capable of this use with an appropriate mask).  
With Respect to Claim 2  
The mask retaining lanyard device of claim 1, wherein the accessory retaining lanyard further comprises a coupling device (noting 42) at each end of the accessory retaining lanyard, the coupling device configured such that the ends of the accessory retaining lanyard are selectively connected (inasmuch as they are connected via 42 and the camera or alternately the hooks for 42 can connect together to connect the ends of the lanyard together).  
With Respect to Claim 6   
The mask retaining lanyard device of claim 1, wherein the distal coupling modules each comprise a spring-loaded clip (noting spring-loaded clip formed by 60 and spring gate 62).  
With Respect to Claim 7  
The mask retaining lanyard device of claim 1, wherein the distal coupling modules each comprise a hook (60).  
With Respect to Claim 9  
The mask retaining lanyard device of claim 1, wherein the distal coupling modules each comprise a first snap element (noting 60/62 is a snap hook/element) configured to releasably engage the facemask when brought into register with a corresponding second snap element coupled to the facemask and a predetermined minimum force is applied urging each first snap element into engagement with 5the corresponding second snap element (inasmuch as it is capable of this use with a facemask having an appropriate corresponding second snap hook/element).  
With Respect to Claim 10  
A mask retaining lanyard device, comprising: an accessory retaining lanyard (20 in combination with 42 or 44); an accessory retaining module (60, 62, 64-65 on the end of 42/44) coupled to the accessory retaining lanyard and configured to releasably couple to an accessory object (capable of this use, which is also the intended use, see camera 38, FIG. 1); and, 5a mask retaining lanyard portion (40) coupled distally to the accessory retaining lanyard and configured to releasably couple to a facemask (inasmuch as it is capable oft this use), wherein the mask retaining lanyard portion comprises: a first mask retaining arm (40 or 40 in combination with 26/28; and a second mask retaining arm (the other 40 or the other 40 in combination with the other of 26/28); 10wherein a proximal end of each of the first mask retaining arm and the second mask retaining arm is fixedly attached to the accessory retaining lanyard (fixed via snap hook attachment to 26/28; alternately 26/28 is fixedly attached by being embedded in the lanyard/strap), and a distal end of each of the first mask retaining arm and the second mask retaining arm is provided with a corresponding distal coupling module (noting hooks at the ends) configured to releasably couple to the facemask (inasmuch as the structure is capable of this use with an appropriate mask).  
With Respect to Claim 11  
The mask retaining lanyard device of claim 10, wherein, when the facemask is couple 15to the distal coupling module, the facemask may be selectively operated at least between: a deployed mode over a face of a wearer, and a stowage mode when the first mask retaining arm and the second mask retaining arm retains the facemask below the face of the wearer and cranially to the accessory retaining module (inasmuch as the structure is capable of this use with an appropriate mask).  
With Respect to Claim 12  
The mask retaining lanyard device of claim 10, wherein the accessory retaining lanyard further comprises a coupling device (noting 42) at each end of the accessory retaining lanyard, the coupling device configured such that the ends of the accessory retaining lanyard are selectively connected (inasmuch as they are connected via 42 and the camera or alternately the hooks for 42 can connect together to connect the ends of the lanyard together).
With Respect to Claim 16  
The mask retaining lanyard device of claim 10, wherein the distal coupling modules each comprise a spring-loaded clip (noting spring-loaded clip formed by 60 and spring gate 62).  
With Respect to Claim 17  
The mask retaining lanyard device of claim 10, wherein the distal coupling modules 15each comprise a hook (60).  
With Respect to Claim 19    
The mask retaining lanyard device of claim 10, wherein the distal coupling modules each comprise a first snap element (noting 60/62 is a snap hook/element) configured to releasably engage the facemask when brought 20into register with a corresponding second snap element coupled to the facemask and a predetermined minimum force is applied urging each first snap element into engagement with the corresponding second snap element (inasmuch as it is capable of this use with a facemask having an appropriate corresponding second snap hook/element).  
With Respect to Claim 20  
A mask retaining lanyard device, comprising: an accessory retaining lanyard (20 in combination with 42 or 44); an accessory retaining module coupled to the accessory retaining lanyard (60, 62, 64-65 on the end of 42/44)  and configured to releasably couple to an accessory object (capable of this use, which is also the intended use, see camera 38, FIG. 1); and, 5means (e.g. 40) for releasably coupling a facemask to the accessory retaining lanyard such that, when the facemask is coupled to the means for releasably coupling the facemask, the facemask may be selectively operated at least between: a deployed mode over a face of a wearer, and a stowage mode wherein the means for releasably coupling the facemask 10retains the facemask below the face of the wearer and cranially to the accessory retaining module (inasmuch as the structure is capable of this use with an appropriate mask).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #3,602,409 to Kerns (Kerns) as applied to claim 1 above, and further in view of U.S. Patent Publication #2014/0158726 to Malara (Malara) or in view of Malara and/or U.S. Patent #5,052,602 to Duchi (Duchi). 
With Respect to Claim 3  5	Kerns disclose 	K 
Kerns discloses the mask retaining lanyard device of claim 1, but does not disclose further comprising an outer sleeve configured such that the mask retaining lanyard portion is coupled distally to the accessory retaining lanyard by the outer sleeve.  
	However, Malara discloses forming an object/camera retaining lanyard portion (103 and 104) that is coupled distally to an accessory retaining lanyard (101 or alternately only the central portion thereof) by an outer sleeve (noting that 105 constitutes an outer sleeve to the extent claimed; alternately the outer clip portion of 107A/B constitutes an outer sleeve to the extent claimed; alternately the ends of 101 constitute an outer sleeve to the extent claimed).
	Duchi discloses that it is known in the art to employ an outer sleeve (e.g. 4) clamped around a lanyard to form and maintain a loop in the lanyard end for attaching the lanyard to other structures.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Malara, to replace the snap hook and ring attachment of Kerns with the clip or cord lock attachment per Malara, for the art known benefits of either attachment and/or as doing so constitutes a mere substitution of one art known attachment mechanism for another; or alternately to form the accessory retaining lanyard as or including an outer sleeve as taught by Malara to which an object/camera/mask retaining lanyard portion is slidable attached, in order to allow for adjustable attachment of the object to the lanyard, for the other benefits disclosed by Malara for its structure and/or as doing so constitutes a mere substitution of one art known lanyard and attachment mechanism for another.
	It would alternately have been been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Duchi, to replace the rivet (68) with an outer sleeve (4), in order to avoid an opening in the strap that could weaken it and/or as a mere substitution of one art known attachment structure for another, noting also that Duchi discloses the use of other suitable means in place of the rivet (68).
	Alternately, Malara demonstrates structures similar to the Duchi sleeve in FIG. 1C to attach the ends of a lanyard (103) to a cord lock forming part of a lanyard, and it would have been obvious in view of Malara and Duchy to use this cord lock structure (for the benefits detailed above for the cord lock) and an outer sleeve (4) as taught by Duchi as a mere selection of an art appropriate means of forming the loops taught by Malara.
With Respect to Claim 13  
The mask retaining lanyard device of claim 10, further comprising an outer sleeve configured such that the mask retaining lanyard portion is coupled distally to the accessory retaining lanyard by the outer sleeve.  
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #3,602,409 to Kerns (Kerns) as applied to claim 1 above, and further in view of U.S. Patent Publication #2003/0127479 to Giggleman (Giggleman), either alone or also in view of official notice. 
With Respect to Claim 4  
The mask retaining lanyard device of claim 1, but does not disclose wherein the mask retaining lanyard portion is coupled distally to the accessory retaining lanyard by a pattern of filament repeatedly 10passing at least partially through the accessory retaining lanyard and the mask retaining lanyard portion.  
However, Giggleman discloses attaching an object retaining lanyard (15-18) distally to an accessory retaining lanyard using a pattern of stitching (4, noting x pattern shown).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Giggleman, to replace the ring and snap hook connection of Kerns with a stitched pattern as taught by Giggleman, in order to save on costs (i.e. stitching uses fewer and less expensive parts than the ring and snap hook structure), as a mere substitution of one art known attachment mechanism for another, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04). It is Examiner’s position that stitching inherently involves filament repeatedly 10passing at least partially through both parts being attached or alternately to the degree that the details of the stitching are not provided and there may be some other conceivable way of stitching the parts together, takes official notice that stitching using filament passing through both parts is an art known stitching method.
With Respect to Claim 14  
The mask retaining lanyard device of claim 10, wherein the mask retaining lanyard 5portion is coupled distally to the accessory retaining lanyard by a pattern of filament repeatedly passing at least partially through the accessory retaining lanyard and the mask retaining lanyard portion.  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #3,602,409 to Kerns (Kerns) as applied to claim 1 above, and further in view of U.S. Patent #315,175 to Sly (Sly). 
With Respect to Claim 5  

The mask retaining lanyard device of claim 1, wherein the mask retaining lanyard portion is coupled distally to the accessory retaining lanyard by at least one coupling member (noting hook 60 and swivel 64) passing through each of the accessory retaining lanyard and the mask retaining 15lanyard portion; but does not detail the material of the hook and so does not disclose that it is malleable.  
However, Sly discloses forming a similar snap hook structure out of malleable material such as iron.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Sly, to form the coupling member of Kerns out of a malleable material such as iron, for the art known benefits of iron, as a mere selection of an art appropriate material to use or at most a mere substitution of one art known material for another, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. For clarity, the hook portion being iron is sufficient to meet the claim language as having a malleable part makes the coupling member malleable to the extent claimed, however in the interests of advancing prosecution it would also have been obvious to form the ring (64) out of iron for the art known benefits of iron, as a mere selection of an art appropriate material to use or at most a mere substitution of one art known material for another, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With Respect to Claim 15  
The mask retaining lanyard device of claim 10, wherein the mask retaining lanyard portion is coupled distally to the accessory retaining lanyard by at least one malleable coupling 10member passing through each of the accessory retaining lanyard and the mask retaining lanyard portion.  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #3,602,409 to Kerns (Kerns) as applied to claim 1 above, and further in view of U.S. Patent Publication #2019/0098968 to Quintero (Quintero) and/or U.S. Patent Publication #2021/0186184 to Linday (Linday). 
With Respect to Claim 8  
The mask retaining lanyard device of claim 1, but does not disclose wherein the distal coupling modules each comprise a magnetic element.  
	However, Kimmel discloses that it is known in the art to attach a camera to a lanyard using a magnetic element (see e.g. FIGS. 8a/b); Linday discloses that magnets are an art known substitute for a clip/swivel hook like that of Kerns to attach a strap ([0071]).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Quintero and/or Linday, to replace the hook(s) of Kerns with a magnetic element like that of Quintero, in order to allow for automatic attachment and alignment when the connectors are near, to allow for easier one handed separation of the connector, for the other art known benefits of magnetic attachment and/or disclosed by Kimmel/Linday, and/or as a mere substitution of one art known fastening mechanism for another. For clarity, although either Kimmel or Linday is considered sufficient, the two in combination provide additional motivation for the combination as e.g. Kimmel provides evidence that a magnetic substitute is specifically suitable for carrying cameras like those of Kerns which is the base reference.
With Respect to Claim 18  
The mask retaining lanyard device of claim 10, wherein the distal coupling modules each comprise a magnetic element.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734